MEMORANDUM**
Maria Salud Toledo Guzman, and her daughter, Liliana Lopez Toledo, natives and citizens of Mexico, petition for review of an order of the Board of Immigration Appeals dismissing their appeal from an Immigration Judge’s (“IJ”) denial of their application for asylum, withholding of removal and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, Sangha v. INS, 103 F.3d 1482, 1487 (9th Cir. 1997), we deny the petition for review.
Substantial evidence supports the IJ’s determination that petitioners did not establish past persecution or a well-founded fear of future persecution. Because petitioners’ fear of persecution is not objectively reasonable and their fear of future persecution is too speculative, their asylum claim is denied. See Nahrvani v. Gonzales, 399 F.3d 1148, 1153-54 (9th Cir. 2005).
Because petitioners failed to establish eligibility for asylum, it follows that they failed to establish eligibility for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
Finally, we conclude that substantial evidence supports the IJ’s denial of CAT relief because petitioners failed to show that it was more likely than not that they would be tortured if they returned to Mexico. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.